Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-16, drawn to a composition and the species of thiolactic acid and aminomethylpropanol in the reply filed on 10/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 are withdrawn as being drawn to a nonelected invention.
Claims 6 and 7 are withdrawn as not being directed to the elected species of neutralizing agent.
Claims 1-5 and 8-16 are under consideration to the extent that the composition comprises thiolactic acid and aminomethylpropanol.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 2/3/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, lines 1-2, the phrase should read “the at least one neutralizing agent”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides et al. (US 2014/0261518) in view of Angus (Angus Chemical Company “AMP-Ultra PC Specialty Neutralizers”, available 5/2015; accessed 9/14/18). 
Savaides et al. teach methods and formulations of treating keratin fibers, in order to provide long lasting curl reduction and styling results for keratin fibers from a single application (e.g. abstract).  Savaides et al. teach the formulations comprising a reducing agent, including from 6-16 % thiolactic acid (e.g. paragraphs 0025, 0026, 0036, 0037, 0062; Claim 12; Tables), and (b) alkalizing agents, including ammonia or monoethanolamine (e.g. paragraphs 0063; Tables).  Savaides et al. teach that the pH of the composition is 6-9, which overlaps with the claimed range of 2 to less than 7 (e.g. paragraph 0064).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Savaides et al. do not teach that the alkalizing agent is aminomethyl propanol.  This is made up for by the teachings of Angus.
Angus teaches that aminomethyl propanol overcomes the disadvantages associated with ammonia and monoethanolamine neutralizers of safety concerns, strong bad odor, perceived as highly aggressive by consumers, hair damage, allergies and skin/scalp irritation (e.g. page 1).  Angus also teaches that aminomethyl propanol is VOC-except and does not contribute to global warming, ozone depletion, or air quality (e.g. bottom of page 1), while maintained a performance similar to ammonia and monoethanolamine (e.g. page 2). 
Regarding Claims 1-4, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the ammonia or monoethanolamine agents of Savaides et al. with the aminomethyl propanol of Angus et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have been motivated to replace the ammonia or monoethanolamine agents of Savaides et al. with the aminomethyl propanol of Angus et al. in order to overcome the problems of safety concerns, strong bad odor, perceived as highly aggressive by consumers, hair damage, allergies and skin/scalp irritation, which are associated with ammonia and monoethanolamine, and would have predicted success as Angus et al. teach that aminomethyl propanol maintained a performance similar to ammonia and monoethanolamine.
Regarding Claim 5, Savaides et al. teach that the alkalizing agent is present as needed to reach the desired pH (e.g. Table 1C).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the aminomethyl propanol concentration through routine experimentation to arrive at the concentration of 0.1-6.3% in order to optimize the resulting product, and achieve the desired pH, as suggested by Savaides et al. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 8 and 9, Savaides et al. teach the inclusion of 2-10 wt% mineral oil (e.g. Table 1A; Examples). 
Regarding Claims 12 and 13, Savaides et al. teach the inclusion of 0.005-1, 0.5-1.5, 2-6, or 0.6-1.5 % by weight of Polyquaterniums (e.g. Tables). 
Regarding Claim 14, Savaides et al. exemplify PEG-12 dimethicone present at 0.5-2% by weight (e.g. Table 1C).
Regarding Claims 15 and 16, Savaides et al. teach 0.1-0.5% of a thickening agent, including hydroxyethyl cellulose (e.g. paragraph 0028, 0067), which is within the claimed range. It would have been obvious to have included a thickening agent such as hydroxyethyl cellulose in the hair softening compositions of, for example, Table 1C in order to optimize the resulting product.  It is obvious to optimize within prior art conditions or through routine experimentation.  Savaides et al. teach that the composition may also be in the form of a gel, cream, lotion, or spray (e.g. paragraph 0061).  It would be within the level of one of ordinary skill in the art to select the appropriate additives, such as a thickener, to achieve the suggested formulation thickness (as with a cream, for example).   

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides et al. (US 2014/0261518) and Angus (Angus Chemical Company “AMP-Ultra PC Specialty Neutralizers”, available 5/2015; accessed 9/14/18) as applied to claims 1-5, 8, 9, and 12-16, and further in view of Misu et al. (US 2012/0183483).
Regarding Claims 1-5, 8, 9 and 12-16, the teachings of Savaides and Angus are described supra. 	Savaides et al. do not teach that the composition comprises a nonionic surfactant as recited in Claim 11. These deficiencies are made up for by the teachings of Misu et al. . 
Misu et al. teach a cosmetic composition for reshaping hair, comprising: (a) at least one phosphoric surfactant; (b) at least one non-ionic surfactant, (c) at least one polyol; (d) at least one oil; and (e) at least one alkaline agent; which does not generate odor while maintaining a level of cosmetic performance as comparable to that of conventional cosmetic compositions (e.g. abstract).  Misu et al. teach that the phosphoric surfactant preferably comprises ceteth-10 phosphate present at 0.1-10% by weight (e.g. paragraph 0014, 0027, 0035, 0036; Examples). Misu et al. teach that the composition may include a reducing agent including thiolactic acid (e.g. paragraph 0221-0225, 0240). 
Regarding claims 10 and 11, it would have been obvious to one of ordinary skill in the art at the time of filing to include the ceteth-10 phosphate of Misu et al. in the compositions of Savaides et al.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both Savaides et al. and Misu et al. are directed to hair reshaping compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One of ordinary skill in the art would have predicted success as both compositions comprise similar ingredients for the reshaping of hair, and would have been motivated to obtain the benefits of reduced odor while maintaining performance, as taught by Misu et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,881,602. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims are directed to a hair cosmetic composition comprising: (a) at least one thiol-based compound selected from thiolactic acid, thiolactic acid derivatives, their salts, and mixtures thereof; (b) at least one neutralizing agent; and (c) water; wherein the pH of the composition ranges from 2 to less than 7.

Claims 1-5 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,727. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims are directed to a hair cosmetic composition comprising: (a) at least one thiol-based compound selected from thiolactic acid, thiolactic acid derivatives, their salts, and mixtures thereof; (b) at least one neutralizing agent; and (c) water; wherein the pH of the composition ranges from 2 to less than 7.

Claims 1-5 and 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,234,907 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims are directed to a hair cosmetic composition comprising: (a) at least one thiol-based compound selected from thiolactic acid, thiolactic acid derivatives, their salts, and mixtures thereof; (b) at least one neutralizing agent; and (c) water; wherein the pH of the composition ranges from 2 to less than 7.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619